Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Civil Action No. 18-cv-1730-REB-SKC


   PHILADELPHIA INDEMNITY INSURANCE
   COMPANY, a Pennsylvania corporation, individually
   and as subrogee of its insured, Columbine Country Club

          Plaintiff,

   v.

   TEXTRON SPECIALIZED VEHICLES, INC., a Delaware corporation;
   TEXTRON INC., a Delaware corporation; and
   DOES I – X, inclusive,

          Defendants.

   ______________________________________________________________________

                       STIPULATED PROTECTIVE ORDER
   ______________________________________________________________________

          The parties, by and through their respective counsel, hereby submit this Stipulated

   Protective Order and state as follows:

          Textron Specialized Vehicles, Inc. and Textron Inc. possess certain information

   and documents or other material that are confidential or contain sensitive financial data,

   technical information, trade secrets, proprietary or nonpublic commercial information,

   information involving privacy interests, and other commercially and/or competitively

   sensitive information that may be subject to discovery in this action, but that should not

   be made publicly available. Good cause exists for entry of this Stipulated Protective Order

   pursuant to Federal Rules of Civil Procedure 26(c) and 29. To facilitate the production
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 2 of 11




   and receipt of information during discovery, the parties stipulate, subject to the approval

   of this Court, to the entry of this Stipulated Protective Order as follows:

          1.     This Protective Order shall govern all information and documents

   designated as Confidential, Trade Secret, or Subject to Protective Order (collectively

   “Confidential”). A Confidential designation may be made when a party reasonably and in

   good faith believes that documents or other materials, after first being reviewed by the

   party’s counsel, are confidential or contain sensitive financial data, technical information,

   trade secrets, proprietary or nonpublic commercial information, information involving

   privacy interests, or other commercially and/or competitively sensitive information of a

   nonpublic nature. An entire document or item may be designated as Confidential if any

   part of it contains Confidential information, unless the Producing Party elects to designate

   only portions of the document or material. Confidential information shall not be used or

   disclosed for any purpose except the preparation and trial of this case, and Confidential

   information shall not be disclosed to anyone except as expressly set forth herein.

          2.     Documents or other materials shall be designated as Confidential and

   subject to this Order by placing a marking on the document or other material in a manner

   which will not interfere with its legibility, indicating that said document is Confidential. The

   documents or other materials will not require additional marking or designation in order

   to be subject to this Stipulated Protective Order.

          3.     This Protective Order shall apply to and govern all documents and

   information designated as Confidential whether or not such documents or information are

   informally produced or produced in response to a formal discovery request. The parties


                                                  2
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 3 of 11




   may designate responses to discovery requests, deposition transcripts, and exhibits as

   Confidential and protected by this Order. With respect to deposition testimony and

   exhibits, the designation of confidentiality may be made on the record at the time of the

   deposition, at which time the testimony and/or exhibits shall be subject to the full

   protection of this Order. In the case of testimony and/or exhibits not so designated during

   the course of a deposition, counsel may, within thirty (30) days of receiving a transcript of

   the deposition, notify the parties that the deposition testimony and/or exhibits contains

   Confidential material, in which case the testimony and/or exhibits shall be subject to the

   full protections of this Order. Certain depositions may, in their entirety, be designated

   Confidential prior to being taken because of the anticipated testimony.

          4.     Nothing in this Protective Order eliminates the parties’ obligations to comply

   with D.C.Colo.LCivR 7.2 regarding public access to documents and proceedings. In the

   event that any party seeks to file a motion, pleading, or other document with the Court

   that contains or attaches Confidential documents or materials, the party shall confer with

   the other parties and file a Motion to Restrict Access in accordance with D.C.Colo.LCivR

   7.2.

          5.     No portion of any documents or materials designated Confidential shall

   otherwise be disclosed except upon Court order for good cause shown or upon the written

   authorization of the designating party.

          6.     Within 60 days after the conclusion of all aspects of this action, documents

   marked Confidential in accordance with this Order and all copies thereof shall be

   destroyed or returned to counsel for the producing party. The party complying with this


                                                3
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 4 of 11




   provision shall notify the producing party, in writing, that it destroyed or returned

   Confidential documents or materials received from the producing party.

         7.     Except as otherwise directed by this Court, the documents and information

   designated as Confidential shall be revealed only to:

                A.     parties in this action;

                B.     counsel of record for the parties in this action;

                C.     the parties’ experts or consultants retained in connection with this

                       action;

                D.     stenographic and video reporters who are engaged in proceedings

                       necessarily incident to the conduct of this action;

                E.     deponents, witnesses, or potential witnesses, who have first-hand

                       knowledge of the document;

                F.     the Court, Court personnel, and any mediators or other persons

                       utilized for dispute resolution purposes; and

                G.     jurors and Court personnel at trial.

         8.     With the exception of persons identified in subparts (F) and (G) of paragraph

   7, no person shall be provided access to Confidential documents or materials unless such

   individual has (a) read this Order and (b) completed and signed the affidavit provided. No

   person entitled to access Confidential documents or materials shall discuss the contents

   of any such documents and materials with any other individual, except those individuals

   who also have access pursuant to this Order.




                                                 4
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 5 of 11




          9.     Each person who reviews or inspects Confidential documents or materials

   pursuant to this Order shall be brought within the personal jurisdiction of this Court,

   including its contempt power, by signing a copy of the attached affidavit. Each person’s

   signature shall be notarized by an officer of a competent jurisdiction.

          10.    Counsel for all parties shall maintain a list of the names of all persons,

   including all experts, who inspect or review Confidential documents or who receive any

   copies of such Confidential documents pursuant to this Order and shall make the list

   available to any other counsel at the conclusion of this litigation.

          11.    The documents and materials produced pursuant to the terms of this Order

   shall be used for the sole and limited purpose of preparation for and trial of this action

   and shall not be used for any other purpose.

          12.    Following termination of this litigation, the provisions of this Order relating

   to the confidentiality of protected documents and information shall remain in full force and

   effect. This Court retains jurisdiction over all persons provided access to Confidential

   documents or materials with respect to enforcement of the terms of this Order. Within

   seven (7) days of the final determination of this action, counsel of record who has provided

   information designated Confidential to other individuals must inform those individuals that

   the matter has reached final determination and remind them of the return or destruction

   obligation.

          13.    Either party may seek a court order or other protection for Confidential

   information during a trial or other proceeding, including but not limited to restricting access

   to trial records, requiring Confidential information be reviewed in camera only, or requiring


                                                 5
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 6 of 11




   the Confidential information to be heard in closed court. In the event a party wishes to

   utilize or reference Confidential information at a trial or other proceeding, prior notice must

   be provided so that the opposing party may seek appropriate protection from the Court,

   if necessary. In the event the Court grants an order preserving and protecting the

   confidentiality of any Confidential information during trial proceedings, said Confidential

   information does not lose its Confidential protections, as set forth in this Order, after the

   entry of judgment unless the Court so orders.

          14.    Neither this Order nor the designation of any item as Confidential shall be

   construed as an admission that such material, or any testimony in respect to such material

   in a deposition or otherwise, is admissible in evidence in this litigation or in any other

   proceeding. This Protective Order does not, of itself, require the production of any

   documents or other materials.

          15.    Nothing in this Order shall be deemed a waiver of any party’s rights to

   oppose discovery on any grounds or to object on any ground to the admission of any

   evidence at trial.

          16.    Violation by any person of any provision of this Protective Order shall be

   punishable as contempt of Court. The party that invoked the Confidential designation may

   pursue any and all civil remedies available to it for breach of the terms of this Order.

          17.    A party may object to any Confidential designation by giving written notice

   to the party designating the disputed information within 30 days of when the designation

   was made. The written notice shall identify the information to which the objection is made.

   If the parties cannot resolve the objection within ten (10) business days after the time the


                                                 6
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 7 of 11




   notice is received, the party objecting to the Confidential designation may file an

   appropriate motion requesting that the Court determine whether the disputed information

   should be subject to the terms of this Protective Order. If such a motion is filed, the

   disputed information shall be treated as Confidential under the terms of this Protective

   Order until the Court rules on the motion.

          18.    The inadvertent production of any information without it being properly

   designated as Confidential shall not be deemed to waive any claim of confidentiality with

   respect to such information. In addition, the inadvertent production or disclosure of an

   attorney-client privileged, attorney work product, or other protected document or

   information, shall not be deemed a waiver of the privilege, work product, or other

   protection or immunity from discovery in this or any subsequent state or federal

   proceeding pursuant to Federal Rule of Evidence 502 regardless of the circumstances of

   disclosure. If a producing party, through inadvertence, produces any Confidential

   information without marking or designating it as such in accordance with the provisions

   of this Order, the Producing Party may, promptly on discovery, furnish a substitute copy

   properly marked along with written notice to all Parties (or written notice alone as to non-

   documentary information) that such information is deemed Confidential and should be

   treated as such in accordance with the provisions of this Order. Each receiving person

   must treat such information as Confidential in accordance with the notice from the date

   such notice is received. Upon receipt of the properly designated documents, the recipient

   must return or destroy the non-designated set within three (3) days. If the recipient

   destroys the documents, then the recipient must provide written certification of the


                                                7
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 8 of 11




   destruction to the producer of the information within three (3) days of receipt of the

   properly designated documents.

          19.    Nothing in this Protective Order shall prohibit any party from filing a motion

   seeking further or different protection from the Court, or from filing a motion with respect

   to the manner in which the information designated Confidential shall be treated at trial.

          Dated this 3rd day of October, 2018



                                             BY THE COURT:



                                             The Honorable S. Kato Crews
                                             United States Magistrate Judge




                                                8
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 9 of 11




        Respectfully submitted this 3rd day of October, 2018.


        BAUMAN LOEWE WITT & MAXWELL, PLCC


        S/ Christopher J. Brennan
        Christopher J. Brennan
        8765 E. Bell Road, Suite 210
        Scottsdale, AZ 85260
        Phone: (480) 502-4664
        E-mail: cbrennan@blwmlawfirm.com

        Attorney for Plaintiff Philadelphia Indemnity Insurance Company


        WELLS, ANDERSON & RACE, LLC


        S/ Adam P. O’Brien
        Adam P. O’Brien
        William D. Healy
        1700 Broadway, Suite 1020
        Denver, CO 80290
        Telephone: (303) 830-1212
        aobrien@warllc.com; whealy@warllc.com

        Attorneys for Defendants, Textron Specialized Vehicles, Inc. and Textron Inc.




                                             9
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 10 of 11




                                          EXHIBIT A

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Civil Action No. 18-cv-1730-REB-SKC


   PHILADELPHIA INDEMNITY INSURANCE
   COMPANY, a Pennsylvania corporation, individually
   and as subrogee of its insured, Columbine Country Club

         Plaintiff,

   v.

   TEXTRON SPECIALIZED VEHICLES, INC., a Delaware corporation;
   TEXTRON INC., a Delaware corporation; and
   DOES I – X, inclusive,

        Defendants.
   ______________________________________________________________________

           AFFIDAVIT PURSUANT TO STIPULATED PROTECTIVE ORDER
   ______________________________________________________________________

         I, _____________________, hereby certify my understanding that information

   designated Confidential, is being provided to me pursuant to the terms and restrictions of

   the Stipulated Protective Order entered by the Court in the above-captioned action.

         I further certify that I have been provided a copy of and have read the Stipulated

   Protective Order, and I agree to comply with and be bound by its terms and conditions. I

   agree that I will comply with paragraph 6’s obligations regarding return or destruction of

   information marked Confidential. I also consent to the jurisdiction of the United Stated

   District Court for the District of Colorado, for the purposes of enforcing the Stipulated
Case 1:18-cv-01730-REB-SKC Document 27 Filed 10/03/18 USDC Colorado Page 11 of 11




   Protective Order. I understand that violation of the Stipulated Protective Order may be

   punishable upon a finding of contempt by the Court.

   Date: __________________                Signature: __________________________



           Sworn to before me and subscribed in my presence this ____ day of __________,

   2018.

                                           ______________________________
                                           Notary Public



                                           My Commission Expires


                                           ______________________________




                                             2
